Owing to professional chance and our convergent interests, I have had the good fortune to know Ambassador de Pinies for many years. It is with rare pleasure that I convey to him the heartfelt congratulations of the Government of the Democratic Republic of Madagascar on his election to the presidency of the General Assembly at its fortieth session. I am certain that his rich experience in international affairs and his qualities as a statesman will help to ensure that our work meets with the success that we all desire.
To our brother, His Excellency Mr. Paul Lusaka, we renew our expressions of pride and satisfaction at the ability, effectiveness and calmness with which he presided over the work of the thirty-ninth session.
We pay a tribute also to the Secretary-General for the many initiatives he has taken in the cause of peace and on behalf of countries which by nature or fate has not favored.
Z wish also, on behalf of ray delegation, to request the delegation of Mexico to convey our sympathy and support to its Government and our condolences to the families which have suffered so greatly as a result of the earthquakes which recently ravaged Mexico.
It has often been said that the vision of the founders of our Organization and their attitude to our collective future were not basically different from our own. Their philosophy was based on two premises: the wisdom of nations and the balanced division of responsibilities in the moral and material reconstruction of a world plunged into indescribable chaos by the ravages of war and fascist totalitarian ideologies. They had to restructure international relations in order to safeguard a peace which had been won through enormous sacrifices, to ensure economic recovery, to promote the social progress of peoples and to guarantee human rights. Finally, to crown it all, an international authority was to see to it that the actions of nations in furtherance of the purposes of the Charter would be co-ordinated and harmonized. That was the scenario for a better world, in which all peoples would feel safe and States would undertake to subordinate the promotion of their own interests to the quest for the common good.
Once the facts had been established, the norms promulgated and the means defined, it was our job to build upon them. But 40 years later we are still wondering whether the vision of our predecessors was not too idealistic, whether our Organization is still relevant and whether we have failed in the mission bequeathed to us. The principles remain valid, while priorities have been rearranged and the perception of our goals has changed in the light of positive and negative developments in the world situation. Nevertheless, our heritage has not been excessively compromised, and we must undertake a periodic evaluation, which will form the framework for our discussions as we commemorate the fortieth anniversary of our Organization.
This anniversary coincides with the twenty-fifth anniversary of the adoption of the Declaration on the Granting of Independence to Colonial Countries and Peoples, to the drafting of which all contributed, in particular the Afro-Asian, Latin American and socialist countries. Since 1960, more than 70 of us have achieved sovereignty or recovered it. Thus, our full participation in international affairs has been directly or indirectly fostered by the adoption of that Declaration, which represents the culmination of the struggle waged by the democratic forces and the expression of the solidarity among peoples.
Some would say that decolonization, which is an inevitable, irreversible historical process, would have come about even had the United Nations not existed. It is sufficient to list the cases of decolonization between the two world wars and recall the insistence with which we invoked the Charter during the anti-colonial struggle to be convinced of the opposite. Certainly, it is in the field of decolonization that the United Nations has succeeded in playing its role as a center for the co-ordination of efforts, to the extent that preconditions, hesitations and ambiguities have given way to reason.
The same could have been said of Namibia, where so many hopes have always been pinned on the implementation of Security Council resolution 435 (1978) and the joint action of the United Nations Council for Namibia, the United Nations Commissioner for Namibia and the Special Committee of 24, to all of which we pay a tribute. We have identified the obstacles and they are all the fault of the Pretoria regime: the continued illegal occupation of an international Territory; the absurd linkage between the withdrawal of Cuban troops from Angola and the obligation of a usurper regime to give back what does not belong to it; the continued acts of aggression against the front-line States} the installation of a so-called interim administration; and the authorization given to national and transnational corporations to engage in excessive exploitation of the resources of the Territory.
All the means prescribed in Chapter VI of the Charter have been exhausted, and implementation of Article 41. has even begun. It is time for us seriously to consider binding sanctions and recourse to Article 42 if we wish to establish the authority of the Organization and prove to international public opinion and the South West Africa people's Organization (SWAPO), which is recognized as the sole authentic and legitimate representative of the Namibian people, that we want, and are able, to fulfill our responsibilities.
Recently there has been talk of the adverse effects of sanctions and reference has been made to history and to economic and humanitarian considerations. Until total independence is won, the Namibian people, like any other struggling people, is ready to make sacrifices.
It would be scandalous if, through our omissions and procrastination and the absence of true solidarity on the part of some of us, those sacrifices were in vain and the Pretoria regime managed to impose its own solution.
Another act of decolonization to be achieved relates to western Sahara. The Organization of African Unity (OAU) and the Movement of Non-Aligned Countries have recognized that the United Nations can make a major contribution to establishing a process and a mechanism which will make possible the effective exercise by the Sahraoui people of their legitimate sovereign rights. Direct negotiations between the two parties, the Kingdom of Morocco and the EOLISARIO Front, would eliminate the threats to peace, stability and security in the region.
The United Nations can be proud of its work in the field of decolonization and can commit itself to continuing that work until the colonial phenomenon has been totally eradicated, but can the same be said about development and the elimination of economic and social inequality? The network of institutions and organizations dealing with international economic, social and cultural co-operation is widespread and interlinked. We agreed, after arduous negotiations, to focus our action on integrated national development, the restructuring of economic relations among nations and the development of world economic security. None of those provisions violates the purposes or principles of the Charter, in particular those set forth in Chapter IX. Yet the results are mixed, not to say disappointing, mainly because of the changes that successive crises have imposed on priorities.
Thus, the idea of world economic security, which logically should have been our prime concern, has not always been supported by some among us. It has sometimes been ill -defined, sometimes complex, sometimes controversial, and often, on various pretexts, it has been reduced to some of its aspects that have been wisely referred to as instances of the interdependence of nations and problems. This could lead to excessive subordination or to conflicts of interest; and that,
when considered from the viewpoint of individual or collective selfishness, is inevitably reflected in a general imbalance and a gradual erosion of international economic co-operation - a phenomenon that in its turn has brought about marginalization, backwardness and the increasing impoverishment of the majority of the nations of the world.
It is therefore natural that the struggle of the third world to reverse this trend continues. It started with our demand for a new international economic order and the adoption of the Charter of Economic Rights and Duties of States. It will go on until we are sure that the international negotiations will lead to acceptance of the idea of economic security for all, because, if we accept the axiom that there is no development without security and no security without development, we must acknowledge that our actions must be simultaneous and not consecutive.
In any case, what security or development, whether integrated or not, can we boast of when we face inextricable, nightmarish debt problems? Is it not true that in the majority of cases the debt was incurred to ensure for our peoples more rapid development, more equitable at the international level and better distributed at the national level? Is it not true that we continue to be the victims of the erratic prices of raw materials, unfavorable terms of trade, fluctuations in interest and exchange rates and, recently, the too high priority accorded by banks and financial institutions to ideas of profitability?
Since the first United Nations Conference on Trade and Development, held in New Delhi 21 years ago, it could be said that we have enjoyed rehashing the same arguments, we could reply that we have not always found the necessary understanding in our partners to remove obstacles in situations whose urgency and acuteness might have escaped them, we do not wish to dwell at length on missed opportunities. We assume it is agreed that the present discussion falls within the framework of a continuing significant consensus that the United Nations cannot
tolerate any further fragmentation of negotiations and of the decision-making system.
Two major challenges remain to be met: the critical economic situation in Africa and the problems of indebtedness and financing for development.
In Africa, disease, famine, malnutrition and poverty remain widespread. Twenty-one countries and 205 million inhabitants re still affected by drought. Domestic production and rates of growth have continually fallen since 1980. Serious balance-of-payments difficulties still exist and debt servicing alone, evaluated at $158 billion in 1984, is jeopardizing development and stability.
Over and above emergency assistance, the co-ordination of which is fortunately handled by the United Nations Office for Emergency Operations in Africa, the seriousness of these problems makes joint action by Africa and the international community necessary to revive, inter alia, long-term development and economic growth and to ensure appropriate structural reforms. African Heads of State and Government have made specific proposals in this connection, such as the convening of a United Nations conference on the economic situation in Africa, the organization of a conference on African debt and the establishment of special funds for Africa.
The negative development of the economic situation has compelled us to call for the speedy convening of an international conference on money and finance for development. A process of consultation would be established between debtors and creditors to agree on more flexible measures for rescheduling and the adjustment of modalities for granting official development assistance. But, despite the moratoriums, rescheduling and structural adjustments, questions of development and financing will not be satisfactorily resolved until the problem of indebtedness is resolved.
We are shocked and overwhelmed by what we do not hesitate to call the scandal of the century - the fact that the net transfer of capital to the developing countries was $180 billion from 1978 to 1983, but became negative in 1984 and that the world debt amounts to approximately $900 billion, whereas military expenditures amounted to $820 billion for 1984 alone.
The figures speak for themselves, and it is difficult to resist simplistic equations, particularly since few nations would agree to sacrifice their security for the development of others. But it would be wrong for us not to stress the link between development and disarmament. The study requested by the United Nations on the allocation to development purposes of funds released by disarmament was published 23 years ago, and where are we now? In times of political crisis, development is relegated to second place and that concept has been overshadowed by the emphasis nations place on strengthening their military security either individually or in the framework of existing alliances, which naturally implies recognition of the failure of the collective security system envisaged in the Charter.
Development, disarmament and security are for us aspects o£ the same situation. They must be the concern of us all, not merely of some Powers or of the the two blocs. That is why we have always advocated that the right place for finding a solution to these problems must be the United Nations. According to Article 26 of the Charter:
"... the Security Council shall be responsible for formulating... plans to be submitted to the Members of the United Nations for the establishment of a system for the regulation of armaments", and Article 11 says that:
"The General Assembly may consider... the principles governing disarmament and the regulation of armaments, and may make recommendations with regard to such principles to the Members or to the Security Council or to both".
The constitutional provisions and the relevant machinery exist, but in practice two Powers take care of everything with, from time to time, consultation of the members of the two alliances, and the United Nations is reduced to a marginal role. This marginalization cannot continue because at some point it will challenge the consensus we achieved with regard to the limitation, control, reduction and elimination of nuclear weapons.
We cannot avoid the complexity of the problem, given the conditions inherent to each stage and the transition from one stage to another. As soon as some progress is made in limitation, difficulties arise at the level of verification, research and development bring about a revision of the ceiling of limitation and of the list of types of weapons concerned, and reduction is seen in the context of political criteria and, therefore, subordinated to the evolution of the relationship between the military or nuclear Powers. Uncertainty is the rule, and we cannot blame propaganda alone for the favorable reactions of international public opinion when we talk of zones of peace, such as the Indian Ocean and the Mediterranean, a freeze in the deployment of new weapons, moratoriums, zones free from chemical or nuclear weapons and the non-militarization of environments considered to be the common heritage of mankind, that is, the sea-bed, the ocean floor and outer space.
Disarmament is too important to be left in the hands of technicians alone. More than ever before, political action is necessary and urgent. It is time for the United Nations to play the role of initiator and prime mover in establishing mutual trust among the nuclear Powers and for it to be included in bilateral discussions, directly and through providing it with appropriate information.
He base ourselves on the same mutual trust when we speak of the Non-Proliferation Treaty. Already certain Powers - and major ones at that - are allowed to escape the constraints of that Treaty, but distrust persists vis-a-vis the signatories, who intend to place nuclear energy at the service of development, and no mention is made of article VI of the Treaty, whereby the nuclear Powers have undertaken to conduct negotiations in good faith in order to eliminate nuclear weapons. If everyone fulfilled their obligations, the Treaty would be more fully respected.
In the field of conventional disarmament, what we have just said about the role of the United Nations is valid here too. However, we must bear in mind the new dimensions - namely, the existence and continuation of conflicts and tensions, as well as the responsibility and the ability of the United Nations to prevent them and resolve them. In principle, if the conditions of military, political and economic security were met, and if at all times in all places and at all times there was a spirit of amity, tolerance and good neighborliness, peaceful coexistence and principles relating to international sovereignty, territorial integrity, non-interference, respect and mutual advantage, we could then say that conflicts and tensions would disappear.
But the facts have produced a different situation. National interest has not yet managed to blend with general interest. Our society	although claiming universality, is still human with all its strengths weaknesses. The States concerned themselves hesitate to bring their disputes t n international forum, while the United Nations is not sure of its authority and of the adequacy of the means made available to it by the Member States.
We are devoted to the cardinal principle of peaceful negotiated settlement of disputes. Although everything hinges on the kind of dispute and on the readiness of the States concerned, we must provide for a certain measure of flexibility and not stick blindly to the order in which the means are enumerated in the Charter. Hence we continue to believe that, in the context of the development of international law, it is desirable that some categories of conflicts be submitted to binding arbitration.
It is not unreasonable to think that such a procedure would have a positive effect on a peaceful and independent reunification of the Korean homeland, without foreign interference; on the war between Iran and Iraq, which might be settled round a conference table even after all efforts at conciliation and mediation had unfortunately failed; on the search for a political solution to the deadlocks in South-East Asia, Central America, the.Caribbean and South America; and on the situation in Cyprus, where a solution entails respect for the relevant United Nations resolutions and for the sovereignty, unity and non-alignment of the Republic of Cyprus. Some seek shelter behind the provisions of the Charter in order to entrust the task of settling some of these conflicts to regional and sub-regional bodies; but sooner or later there will be leveled against us the accusation that we are more likely to generate and maintain crises than to defuse then.
The experience of the past 40 years has put us to the test with regard to the question of the Middle East and the situation in South Africa, matters on which world public opinion has judged and continues to judge us rather harshly.
In the Middle East, the context, the conditions and the machinery for a settlement do exist. Despite our efforts, the cycle of violence continues, to such an extent that the very existence of Lebanon is threatened. The rights of a people for which we have a special responsibility are being negotiated at the whim of alliances and of strategic or ideological interests, under the cover of various plans which leave us somewhat skeptical. Are we from now on to understand that the United Nations plan for the final settlement of the Palestinian problem is doomed to oblivion in the Security Council? Are we to be satisfied with expediency which, because of its very nature and its inoperative character, merely strengthens Israeli intransigence? Were this to be so, we would be creating an irreversible situation to the benefit of hegemonism and exclusivism.
The fortieth anniversary of the Organization affords us an opportunity to reconsider the overall question of the Middle East and in particular the question of Palestine, and to relaunch the international conference in which the Palestinians must participate on an equal footing with the other parties, in keeping with resolution 3375 (XXX) of 10 November 1975. We are convinced that a settlement of the question of Palestine founded on the legitimate aspirations of the Palestinian people is the key element of an overall political settlement of the conflict in the Middle East - the establishment of which cannot be realized without removing the ostracism in which some have placed the Palestine Liberation Organization.
The situation is no different in South Africa, for we have allowed it to deteriorate through our indecision and our .jppsaseEent of the apartheid regime, we are witnessing a real political and social revolution, involving the African National Congress of South Africa, the forces of liberation and of the struggle against apartheid, students, young people, trade unionists and religious circles. Some see foreign intervention there. Others, such as we ourselves, are convinced that it is a revolution above all African-inspired for the advent of a just and democratic society.
It was to be expected that reactionary circles would rush to support certain reforms and half-measures to turn the South African revolution away from its objectives and preserve the established order. It would have been more logical, however little some may be faithful to our principles, to return to the spirit of 1945 and to recognize that the creation of our Organization was also a revolution, born of the determination to put an end for ever to the new order that fascism and Nazism wanted to impose upon us.
We have noticed that, as in every general debate, we have been unable to resist the temptation to get out old files, to go through them, add what we believe to be new elements and remove what seems to be no longer relevant. That exercise, which lawyers entrust to their clerks, sometimes allows us to obtain information whose wise and timely use permits us to draw conclusions supporting our argument and then to regard the file as closed. But we have not come here mainly to make demands, argue our case or pass judgment. Our approach continues to be political; our desire is to find solutions, and therefore one can well understand our frustration when at the en.* of the session, or even during the course of it, the files are put away and closed, only to be reopened for use in other debates.
However, the current session to some extent lades the sense of futility to which unfortunately we have become accustomed. Indeed, we are convinced that our thoughts should be devoted to defining the conditions for the creation of a better world for future generations. It might be wondered whether there exists a better world than that in which we live, which, after all, has been free of world war for two generations, a world which, we are told, enjoys globally a prosperity unmatched in human history, a world in which science and technology are at our service - but also unfortunately a world where there are more shadows than rays of light.
However, it is quite natural for a given society at each stage of its development to regard itself as the best. Here it is sufficient to recall the Age of Enlightenment. But, just as a nation is dedicated to striving to develop and flourish, the destiny of the international society is to surpass its previous achievements. In that context, we say: Yes, there will always be a better world than that which it suggested to us, and better than the one we leave behind. That is our vision. It is not merely wishful thinking, but will be the outcome of the dynamic of history. It is our hope that present and future realities will reflect it better.
I wish to conclude by reading out to the Assembly a few extracts from the message sent by Mr. Didier Ratsiraka, President of the Democratic Republic of Madagascar, to the Secretary-General on 8 May, as follows:
"When the international community is commemorating the fortieth anniversary of the victory over Nazism and fascism at the end of the Second World War, the struggle waged against them, the people and the Government of the Democratic Republic of Madagascar once again reaffirm their firm adherence to the purposes and principles of the United Nations Charter and recognize the need to support and strengthen the United Nations in order to make it an
effective instrument which can play its crucial role in the maintenance of international peace and security... The struggle against all forms of injustice, racial discrimination and Fascist ideologies and practices is one
Madagascar. The people and the Government of Madagascar have always been opposed to fascism and all other forms of totalitarian ideologies and practices based on intolerance, hatred and racial terror, and all forms of domination and hegemony.
"He are convinced that, despite all the difficulties it encounters, the United Nations will develop between nations friendly relations based on respect for the principle of equality of the rights of peoples and their right to self-determination, and will achieve international co-operation by developing and fostering respect for human rights and fundamental freedoms and will be able to preserve peace for mankind as a whole."